Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3rd, 2022 has been entered. 

Response to Arguments
2.  Applicant's arguments filed January 3rd, 2022, have been fully considered but they are not persuasive.
Applicant argues, with respect to the 35 USC 103 rejection of claim 1, that the cited art fails to disclose the features of claim 1 as “Arakawa…uses register write information to check the flow dependence during decoding stage” whereas it is “the reservation station, rather than a decoding unit [that] indicates that the second micro-instruction depends on the first micro-instruction”.
In response to the above argument, Examiner respectfully disagrees.  Arakawa explicitly states in at least claim 2 that “an information queue” checks for flow dependencies, not a decoding unit.  Additionally, Arakawa is merely relied upon to teach that an instruction dependency may be asserted based on two instructions being assigned to the same execution unit, not specifically what component of the processor detects and asserts such a dependency.  Rather, Srinivasan discloses reservation stations which determine dependencies between instructions and indicate said dependencies within a dependency matrix.  Arakawa is not relied upon for the disclosure of a reservation station performing dependency checking, but merely for the teaching that a dependency may exist between two micro-instructions when they are assigned the same execution unit.  .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-3, 5-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al (US 2014/0181476, herein Srinivasan) in view of Arakawa (US 2009/0106533).

Regarding claim 1, Srinivasan teaches an instruction execution method, suitable for being executed by a processor, wherein a first processor comprises a register alias table (RAT) ([0033], RAT 210) and a reservation station ([0025], reservation stations), 3and the instruction execution method comprises:
4receiving a first micro-instruction and a second micro-instruction by the register 5alias table, and issuing the first micro-instruction and the second micro-instruction to the 6reservation station by the register alias table, wherein the first micro-instruction is a preceding micro-instruction of the second micro-instruction (Figs 1-2, [0033], rename unit issues instructions to scheduler unit reservation stations & [0046], Table 1, multiple ordered uops); and
7assigning by the reservation station one of a plurality of execution units to execute 8the first micro-instruction, according to a first specific message of the first micro-9instruction; and assigning by the reservation station one of the execution units to execute 10the second micro-instruction, 
12wherein when the reservation station determines a dependency between the first and second micro-instructions exists, the 14reservation station indicates that the second micro-instruction depends on the first micro-15instruction (Fig 2, [0025], [0033-0037], dependency matrix tracks dependencies between instructions).
Srinivasan fails to teach wherein the dependency is indicated by the execution units assigned 13for the first micro-instruction and the second micro-instruction being the same.
Arakawa teaches an instruction execution method suitable for being executed by a processor wherein the processor determines the execution units assigned 13for a first micro-instruction and a second micro-instruction are the same, a flow dependence is asserted and the instructions are executed in order ([0036], [0061], [0104], [0117], claims 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Srinivasan and Arakawa to utilize Srinivasan’s dependency matrix for tracking structural dependencies such as those discussed by Arakawa.  While Arakawa does not disclose the hardware details of how dependencies are tracked within the processor, Arakawa teaches how instructions which utilize the same execution resource create a flow dependency which must be accounted for by the processor.  Including such dependencies in the matrix taught by Srinivasan would expand the functionality of the scheduler unit for tracking and resolving instruction flow dependencies, thus ensuring correct execution and reducing the need for pipeline stalls or flushes.  Doing so would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Srinivasan and Arakawa teaches the instruction execution method of claim 1, wherein the first specific message and the second specific message represent instruction types of the first micro-instruction and the second micro-instruction respectively (Srinivasan [0024-0028], instruction & data types).


Regarding claim 5, the combination of Srinivasan and Arakawa teaches the instruction execution method of claim 1, wherein the reservation station 2determines whether the execution units assigned by the reservation station for the first 3micro-instruction and the second micro-instruction are the same according to whether a 4dispatch port corresponding to the execution unit assigned by the reservation station for 5the second micro-instruction includes a message corresponding to the first micro-6instruction (Srinivasan [0025] & Arakawa [0057-0061], execution unit of given instruction type utilizes a corresponding instruction buffer).

Regarding claim 6, the combination of Srinivasan and Arakawa teaches the instruction execution method of claim 1, herein when the reservation 2station assigns the first micro-instruction to be dispatched by a first dispatch port of the 3reservation station for execution, the reservation station records a message corresponding 4to the first micro-instruction on a first scoreboard corresponding to the first dispatch port (Arakawa [0057-0061], [0117], per-unit instruction buffers);
5wherein, when the reservation station assigns the second micro-instruction to be 6dispatched by the first dispatch port for execution, and the reservation station finds that 7the first scoreboard includes a message corresponding to the first micro-instruction, the 8reservation station indicates the second micro-instruction depends on the first micro-9instruction (Arakawa [0057-0061], [0117] & Srinivasan [0025], [0035], dependency tracking);
10wherein, when the reservation station assigns the second micro-instruction to be 11dispatched by a second dispatch port of the reservation station for execution, the 12reservation station records 

Regarding claim 7, the combination of Srinivasan and Arakawa teaches the instruction execution method of claim 1, wherein when the step in which the reservation station indicates that the second micro-instruction depends upon the first micro-instruction further comprises:
updating, by the reservation station, a first dependency indicator value corresponding to the second micro-instruction according to a reservation-station matrix-index value of the first micro-instruction (Srinivasan Fig 2, [0033-0035]).

Regarding claim 8, the combination of Srinivasan and Arakawa teaches the instruction execution method of claim 7, wherein the step in which the 2reservation station indicates that the second micro-instruction depends on the first micro- 3instruction further comprises:
4updating, by the reservation station, at least one second dependency indicator 5value corresponding to the second micro-instruction according to at least one source 6operand of the second micro-instruction (Srinivasan [0033-0035]); and
7performing, by the reservation station, an OR operation on the first dependency 8indicator value and the second dependency indicator value to obtain a dependency region 9value corresponding to the second micro-instruction (Srinivasan [0025], [0036]).

Regarding claim 9, the combination of Srinivasan and Arakawa teaches the instruction execution method of claim 1, further comprising:
2after the first micro-instruction is executed, the position corresponding to the first 3micro-instruction in a dependency region value corresponding to the second micro-4instruction is cleared (Srinivasan [0033-0036]); 
5when the reservation station determines that all the positions of the dependency 6region value corresponding to the second micro-instruction are cleared, determining whether the second 
10when the second micro-instruction is the oldest of all micro-instructions assigned 11to be executed by the assigned execution unit, the second micro-instruction is dispatched 12by the reservation station to the assigned execution unit to execute (Srinivasan [0036], Arakawa [0068-0069]).

Regarding claim 10, the combination of Srinivasan and Arakawa teaches the instruction execution method of claim 9, wherein the position corresponding to the first micro-instruction in the dependency region value corresponding to the second micro-instruction is determined by the reservation-station matrix-index value of the first micro-instruction (Srinivasan Fig 2, [0033-0335]).

Regarding claim 11, the combination of Srinivasan and Arakawa teaches the instruction execution method of claim 1, wherein the reservation station further comprises a reservation-station matrix, the reservation-station matrix comprises a plurality of entries, and each entry comprises a dependency domain, an age domain, and a port domain corresponding to a micro-instruction (Srinivasan Fig 2, [0033-0035], Arakawa [0068-0069]).

Claims 12-14 and 16-20 refer to a device embodiment of the method embodiment of claims 1-3 and 5-9, respectively.  The above rejections for claims 1-3 and 5-9 are thus applicable to claims 12-14 and 16-20, respectively.

Regarding claim 21, the combination of Srinivasan and Arakawa teaches the instruction execution method of claim 1, wherein the first micro-instruction and the second micro-instruction are floating point operation instructions (Srinivasan [0026], floating point data type).
4.  Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and Arakawa as applied to claims 2 and 13 above, and further in view of Ruehle et al (US 2013/0046954, herein Ruehle).

Regarding claim 4, the combination of Srinivasan and Arakawa teaches the instruction execution method of claim 2, wherein when the instruction types of the first micro-instruction and the second micro-instruction are the same, the reservation station assigns one of the same types of execution units for the first micro-instruction and the second micro-instruction (Srinivasan [0024-0028] & Arakawa [0057], [0082], same resources utilized by same instruction types).
Srinivasan and Arakawa fail to teach wherein the units are assigned in a round robin manner.
Ruehle teaches an instruction execution method wherein execution units are assigned in a round robin manner ([0053], [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Srinivasan and Arakawa with those of Ruehle to utilize round robin scheduling.  While neither Srinivasan nor Arakawa explicitly disclose how the multiple execution resources may be chosen by the scheduler or reservation stations, round robin scheduling is a routine and conventional aspect of the microprocessor art commonly utilized to minimize resource contention or conflict.  Therefore, utilizing round robin scheduling as disclosed by Ruehle would merely entail a combination of known prior art elements to achieve predictable results, and would have been obvious to one of ordinary skill in the art.

Claim 15 refers to a device embodiment of the method embodiment of claim 4.  The above rejection for claim 4 is thus applicable to claim 15.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheong (US 5,974,524) discloses a processor for handling dependencies between instructions wherein an issue queue is utilized as a reservation station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182